 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ROLAND THOMAS KOCH,                               Case No. 1:19-cv-01082-JDP
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS CASE BE DISMISSED AS
13            v.                                        DUPLICATIVE OF CASE 1:18-cv-01693-DAD-
                                                        SAB
14    BRANDON PRICE,
                                                        OBJECTIONS DUE IN FOURTEEN DAYS
15                        Defendant.                    ORDER ASSIGNING THE CASE TO A
16                                                      DISTRICT JUDGE

17

18

19           Plaintiff Roland Thomas Koch is a civil detainee proceeding without counsel and without
20   prepayment of fees in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff’s
21   complaint, ECF No. 1, is before the court for screening under 28 U.S.C. § 1915(e). Plaintiff
22   alleges that the conditions of his confinement and the confiscation of his personal property at
23   Coalinga State Hospital violate his federal rights. Because this complaint is duplicative of a
24   previously filed action, I order that the clerk’s office assign this case to a district judge and I
25   recommend that the case be dismissed.
26           “Plaintiffs generally have ‘no right to maintain two separate actions involving the same
27   subject matter at the same time in the same court and against the same defendant.’” Adams v.
28

                                                   1
 1   California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (quoting Walton v. Eaton

 2   Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc)). In assessing duplicative lawsuits, “we examine

 3   whether the causes of action and relief sought, as well as the parties or privies to the action, are

 4   the same.” Id. at 689. The causes of action, relief sought, and parties here do not significantly

 5   differ from those in Koch v. Price, et al., No. 1:18-cv-01693-DAD-SAB. I therefore recommend

 6   that this case be dismissed as duplicative and that the clerk be directed to close the case.

 7            This recommendation will be submitted to the district judge assigned to the case, pursuant

 8   to 28 U.S.C. § 636(b)(l). Within fourteen days of being served with this recommendation,

 9   plaintiff may file written objections. Those objections should be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

11   objections within the specified time may result in the waiver of rights on appeal. See Wilkerson v.

12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014).

13
     IT IS SO ORDERED.
14

15
     Dated:      November 27, 2019
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19   No. 205.
20
21

22

23

24

25

26
27

28

                                                  2
